Citation Nr: 0628005	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-06 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The appellant served on active duty from May 1982 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 administrative 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

For reasons fully explained below, the Board finds the 
veteran is eligible for VA benefits.  The claims for service 
connection for a bipolar disorder, a lung and breathing 
disability arising from exposure to asbestos and JP4 fuel, 
and eye strain are accordingly referred to the RO for 
appropriate development and adjudication.


FINDINGS OF FACT

1.  The appellant was initially discharged from service under 
other than honorable conditions.

2.  In May 2006, the Board for Corrections of Naval Records 
upgraded the appellant's character of discharge from other 
than honorable to under honorable conditions.


CONCLUSION OF LAW

The veteran's character of discharge does not bar VA 
benefits.  38 U.S.C.A. § 101(2), 501(a), 5303 (West 2002 & 
Supp. 2005);38 C.F.R. § 3.12 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  As the appeal has been 
resolved in the veteran's favor, VCAA compliance is moot.

In like manner, the Board finds that consideration of 
evidence submitted directly to it, without waiver of review 
by the Agency of Original Jurisdiction (AOJ) is, in this 
case, non-prejudicial to the veteran, because such evidence 
provides the basis to grant the veteran's claim of 
eligibility to VA benefits, the issue that is here on appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Eligibility to VA Benefits Based on Character of 
Discharge

Where a former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based is terminated by discharge or 
release under conditions other than dishonorable.  38 U.S.C § 
101(2); 38 C.F.R. § 3.12(a).  A discharge under honorable 
conditions is binding on VA as to character of discharge.

A discharge or release from service under certain conditions 
as specified in the regulations is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release unless otherwise specifically provided.  38 U.S.C. § 
5303(b); 38 C.F.R. § 3.12(b).

Benefits are not payable where the former service member was 
discharged or released under one of the following conditions: 
(1) as a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) by reason of a 
sentence of general court-martial; (3) resignation of an 
officer for the good of the service; (4) as a deserter; (5) 
as an alien during a period of hostilities where it is 
affirmatively shown that the former service member requested 
his or her release; (6) by reason of a discharge under other 
than honorable conditions issued as a result of absent 
without leave (AWOL) for a continuous period of at least 180 
days.  38 C.F.R. § 3.12(c).

In addition, a discharge or release because of one of the 
following offenses is considered to have been issued under 
dishonorable conditions: (1) acceptance of an undesirable 
discharge to escape trial by general court- martial; (2) 
mutiny or spying; (3) an offense involving moral turpitude 
including, generally, conviction of a felony; (4) willful and 
persistent misconduct; (5) homosexual acts involving 
aggravating circumstances or other factors affecting the 
performance of duty.  38 C.F.R. § 3.12(d).

An honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
established under authority of 10 U.S.C. § 1552 is final and 
conclusive on VA.  The action of the board sets aside any 
prior bar to benefits imposed under paragraph (c) or (d) 
under this section. 38 C.F.R. § 3.12(e).

In the present case, the veteran was initially 
administratively discharged under other than honorable 
conditions.  In November 2003 the veteran applied for 
correction of military records under the Provisions of Title 
10, U. S. Code Section 1552, requesting that his discharge be 
upgraded from other than honorable to under honorable 
conditions.  In May 2006, BCNR notified the veteran that a 
representative of the Assistant Secretary of the Navy for 
Manpower and Reserve Affairs had reviewed the BCNR 
proceedings and had approved an upgrade in the veteran's 
discharge.  The veteran was informed that his discharge would 
be upgraded to a general discharge.  In June 2006, the 
Department of the Navy, Navy Personnel Command issued a 
corrected DD Form 214 showing that the veteran was discharged 
under honorable conditions (general), as upgraded by the 
BCNR.

As the BCNR's decision was rendered under the authority of 10 
U.S.C.A. § 1552, its determination of a discharge under 
honorable conditions is final and conclusive on VA, and its 
action sets aside the bar to benefits imposed under 38 C.F.R. 
§ 3.12(c),(d).  38 C.F.R. § 3.12(e).


ORDER

Eligibility for VA benefits is warranted.  To this extent, 
the appeal is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


